Case 1:18-cv-03823-TWP-MPB Document 19 Filed 04/18/19 Page 1 of 6 PageID #: 82



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA

 CASSIE J. POOLE,                                §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §                    Case No. 1:18-cv-03823
                                                 §
 I.C. SYSTEM, INC.                               §
                                                 §
      Defendant.                                 §
                                                 §
                                                 §

                          DEFENDANT I.C. SYSTEM, INC.’S
                    ANSWER TO PLAINTIFF’S AMENDED COMPLAINT

 TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Defendant I.C. System, Inc. (“Defendant”) and files this Answer to

 Plaintiff’s Amended Complaint, and will show onto this Court as follows:

                                    NATURE OF THE ACTION

 1.       Defendant admits Plaintiff brings this case pursuant to the Fair Debt Collection Practices

 Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and the Indiana Deceptive Consumer Sales Act, I.C.

 24-5-0.5 et seq. (“IDCSA”). Defendant denies any violation of these statutes occurred.

                                   JURISDICTION AND VENUE

 2.       Defendant lacks knowledge or information sufficient to admit or deny Paragraph 2, and

 therefore it denies the same.

 3.       Defendant lacks knowledge or information sufficient to admit or deny Paragraph 3, and

 therefore it denies the same.

                                             PARTIES

 4.       Defendant admits Plaintiff is a natural person. Defendant lacks knowledge or information



                                             Page 1 of 6
Case 1:18-cv-03823-TWP-MPB Document 19 Filed 04/18/19 Page 2 of 6 PageID #: 83



 sufficient to admit or deny the remainder of Paragraph 4, and therefore it denies the same.

 5.     Defendant lacks knowledge or information sufficient to admit or deny Paragraph 5, and

 therefore it denies the same.

 6.     Defendant lacks knowledge or information sufficient to admit or deny Paragraph 6, and

 therefore it denies the same.

 7.     Defendant admits Paragraph 7.

 8.     Defendant admits Paragraph 8.

 9.     Defendant lacks knowledge or information sufficient to admit or deny Paragraph 9, and

 therefore it denies the same.

 10.    Defendant lacks knowledge or information sufficient to admit or deny Paragraph 10, and

 therefore it denies the same.

                         FACTS SUPPORTING CAUSES OF ACTION

 11.    Defendant admits it sent a letter to Plaintiff on or around November 5, 2018. Defendant

 admits that Exhibit A appears to be a copy of that letter.

 12.    Defendant admits Paragraph 12.

 13.    Defendant admits it made phone calls to Plaintiff in November 2018. Defendant lacks

 knowledge or information sufficient to admit or deny the remainder of Paragraph 13, and

 therefore it denies the same.

 14.    Defendant admits Paragraph 14.

 15.    Defendant admits it attempted to make multiple phone calls to Plaintiff in November

 2018. Defendant does not know what phone number Plaintiff alleges to own, and therefore

 cannot specify how many times Defendant made phone calls to Plaintiff’s phone number.

 16.    Defendant admits it called Plaintiff on November 28, 2018.



                                             Page 2 of 6
Case 1:18-cv-03823-TWP-MPB Document 19 Filed 04/18/19 Page 3 of 6 PageID #: 84



 17.    Defendant admits Paragraph 17.

 18.    Defendant lacks knowledge or information sufficient to admit or deny Paragraph 18, and

 therefore it denies the same.

 19.    Defendant admits that any letter it sent to Plaintiff included all statutorily required

 disclosures.

 20.    Defendant admits its agent contacted Plaintiff regarding the debt. Defendant denies that

 any communication it had with Plaintiff violated any applicable statutes.

 21.    Defendant admits that Plaintiff stated she could not currently pay the debt. Defendant

 denies the remainder of Paragraph 21.

 22.    Defendant denies Paragraph 22.

 23.    Defendant denies Paragraph 23.

 24.    Defendant denies Paragraph 24.

 25.    Defendant lacks knowledge or information sufficient to admit or deny Paragraph 25, and

 therefore it denies the same.

                                           DAMAGES

 26.    Defendant denies Paragraph 26.

 27.    Defendant denies Paragraph 27.

 28.    Defendant denies Paragraph 28.

 29.    Defendant denies Paragraph 29.

 30.    Defendant denies Paragraph 30.

                                   GROUNDS FOR RELIEF

                                     COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                      15 U.S.C. §§ 1692e, e(5), e(10), f and g(b)



                                            Page 3 of 6
Case 1:18-cv-03823-TWP-MPB Document 19 Filed 04/18/19 Page 4 of 6 PageID #: 85



 31.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

 32.    Defendant denies Paragraph 32 as an incomplete and/or inaccurate statement of law.

 33.    Defendant denies Paragraph 33.

 34.    Defendant denies Paragraph 34.

 35.    Defendant lacks knowledge or information sufficient to admit or deny Paragraph 35, and

 therefore it denies the same.

 36.    Defendant admits it is familiar with the FDCPA. Defendant denies that it violated any

 provisions of the FDCPA.

 37.    Defendant denies Paragraph 37.

                                  COUNT II
        VIOLATIONS OF THE INDIANA DECEPTIVE CONSUMER SALES ACT
                         I.C. 24-5-0.5-3(a) and (b)(20)

 38.    Defendant reincorporates the preceding paragraphs as if fully set out herein.

 39.    Defendant denies Paragraph 37 as an incomplete and/or inaccurate statement of law.

 40.    Defendant lacks knowledge or information sufficient to admit or deny Paragraph 40, and

 therefore it denies the same.

 41.    Defendant denies Paragraph 41.

 42.    Defendant denies Paragraph 42.

 43.    Defendant denies Paragraph 43.

 44.    Defendant denies Paragraph 44.

                                      PRAYER FOR RELIEF

 45.    Defendant denies Plaintiff’s Prayer for Relief and its subparts, and denies Plaintiff is

 entitled to any relief or damages.

                                          JURY TRIAL



                                            Page 4 of 6
Case 1:18-cv-03823-TWP-MPB Document 19 Filed 04/18/19 Page 5 of 6 PageID #: 86



 46.    Defendant admits Plaintiff seeks a trial by jury in this case.



                                  AFFIRMATIVE DEFENSES

 47.    Plaintiff has failed to mitigate damages, if any.

 48.    Plaintiff’s damages, if any, are the result of preexisting conditions not caused nor

 exacerbated by Defendant.

 49.    Plaintiff proximately caused his own damages, if any.

 50.    Plaintiff’s damages, if any, are the result of actions by third parties not under the control

 of Defendant.

 51.    Any violation of the FDCPA, if one occurred, is the result of a bona fide error

 notwithstanding procedures reasonably adapted to avoid such an error.




 Dated: April 18, 2019
                                                       Respectfully submitted,

                                                        /s/ PATRICK A. WATTS
                                                       Patrick A. Watts
                                                       MO State Bar No. 61701
                                                       Malone and Martin, PLLC
                                                       212 S. Bemiston Ave., Ste. 200
                                                       St. Louis, MO 63105
                                                       pwatts@mamlaw.com




                                             Page 5 of 6
Case 1:18-cv-03823-TWP-MPB Document 19 Filed 04/18/19 Page 6 of 6 PageID #: 87



                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on April 18, 2019, the foregoing was filed
 electronically with the Clerk of the Court and served by operation of the Court's electronic filing
 system to the following counsel of record:

 David S. Klain
 Kristen C. Wasieleski
 CONSUMER LAW PARTNERS, LLC
 333 N. Michigan Ave.
 Suite 1300
 Chicago, IL 60601
 (267) 422-1000
 Fax: (267) 422-2000
 davidklain@aol.com
 kristen.w@consumerlawpartners.com

                                                              /s/ Patrick Watts




                                             Page 6 of 6
